Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 11/05/2021.  Claims 1-20 have been presented for examination.  Claims 13 and 17 have been amended.  Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 7-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lubkeman (Pub. No.: 2005/0096856 A1) in view of VanBlon (Pub. No.: 2019/0235604 A1) and Burgess (Pat. No.: 10,387,961 B1).
1) In regard to claim 1, Lubkeman discloses the claimed system for damage assessment and restoration (fig. 3), the system comprising: 
an electronic processor (fig. 3: 82) configured to 
receive weather data for an area of interest (¶0037), 

determine a restoration time estimate based on the first damage prediction for the area of interest based on different resource allocations (¶0038 and ¶0135).
Lubkeman does not explicitly disclose the processor transmits a damage assessment report for display on a user device, wherein the damage assessment report includes the restoration time estimate, and the weather data includes a weather observation for a weather event.
However, VanBlon discloses it has been known for a processor to provide a damage assessment report for display on a user device, and the damage assessment report includes the restoration time estimate (¶0046-¶0047 and ¶0057).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to program the processor of Lubkeman to provide a damage assessment report for display on a user device, as taught by VanBlon.
One skilled in the art would be motivated to modify Lubkeman as described above in order to provide a user with certainty of how long an outage may last, as taught by VanBlon (¶0001).


Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Lubkeman to use actual weather data to determine damage to an area, as taught by Burgess.
One skilled in the art would be motivated to modify Lubkeman as described above in order to provide a more accurate damage assessment report.
 
2) In regard to claim 2 (dependent on claim 1), Lubkeman, VanBlon and Burgess further disclose the system of claim 1, wherein the electronic processor is configured to access additional data for the area of interest and determine the first damage prediction for the area of interest based on the additional data for the area of interest, wherein the additional data includes at least one selected from a group consisting of environmental data and infrastructural data (VanBlon ¶0052). 

3) In regard to claim 4 (dependent on claim 1), Lubkeman, VanBlon and Burgess further disclose the system of claim 1, wherein the electronic processor is configured to determine the first damage prediction for the area of interest by determining a plurality of damage predictions, wherein each of the plurality of damage predictions is associated with an infrastructure asset of the area of interest (VanBlon ¶0052). 



5) In regard to claim 7 (dependent on claim 1), Lubkeman, VanBlon and Burgess further disclose the system of claim 1, wherein the electronic processor is further configured to determine a logistical material estimate, the logistical material estimate including at least one selected from a group consisting of a type of material to repair damage to the area of interest, an amount of material to repair damage to the area of interest, and equipment to repair damage to the area of interest (Lubkeman ¶0014). 

6) In regard to claim 8 (dependent on claim 1), Lubkeman, VanBlon and Burgess further disclose the system of claim 1, wherein the damage assessment report includes at least one selected from a group consisting of a logistical material estimate, an availability of resources, the first damage prediction for the area of interest, a second damage prediction associated with an infrastructure asset of the area of interest, a third damage prediction associated with a sub-area of the area of interest, and an uncertainty indication associated with the restoration time estimate (Lubkeman ¶0039). 

7) In regard to claim 9 (dependent on claim 1), Lubkeman, VanBlon and Burgess further disclose the system of claim 1, wherein the electronic processor is further configured to receive actual damage data, wherein the actual damage data includes at 

8) In regard to claim 10 (dependent on claim 9), Lubkeman, VanBlon and Burgess further disclose the system of claim 9, wherein the electronic processor is further configured to determine a new restoration time estimate based on the actual damage data for the area of interest and transmit a subsequent damage assessment report for display on the user device, wherein the subsequent damage assessment report includes the new restoration time estimate (Lubkeman ¶0030 and VanBlon ¶0057). 

9) In regard to claim 11 (dependent on claim 9), Lubkeman and VanBlon further disclose the system of claim 9, wherein the electronic processor is configured to update the damage prediction model based on the actual damage data (Lubkeman ¶0030). 

10) In regard to claim 12 (dependent on claim 1), Lubkeman, VanBlon and Burgess further disclose the system of claim 1, wherein the electronic processor is further configured to automatically prioritize available resources and manage allocation of the available resources for the area of interest based on at least one selected from 

11) In regard to claim 13, claim 13 is rejected and analyzed with respect to claim 1 and the references applied.

12) In regard to claim 15 (dependent on claim 13), claim 15 is rejected and analyzed with respect to claim 1 and the references applied.

13) In regard to claim 16 (dependent on claim 13), claim 16 is rejected and analyzed with respect to claim 2 and the references applied.

14) In regard to claim 17, claim 17 is rejected and analyzed with respect to claim 10 and the references applied.

15) In regard to claim 18 (dependent on claim 17), claim 16 is rejected and analyzed with respect to claim 11 and the references applied.

16) In regard to claim 20 (dependent on claim 17), claim 20 is rejected and analyzed with respect to claim 2 and the references applied.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lubkeman (Pub. No.: 2005/0096856 A1) in view of VanBlon (Pub. No.: 2019/0235604 A1), .
1) In regard to claim 3 (dependent on claim 1), Lubkeman, VanBlon and Burgess disclose the system of claim 1.
Lubkeman, VanBlon and Burgess do not explicitly disclose the electronic processor is configured to determine the first damage prediction for the area of interest by dividing the area of interest into a plurality of sub-areas, and determining a plurality of damage predictions, wherein each of the plurality of damage predictions is associated with each of the plurality of sub-areas of the area of interest. 
However, Mukherjee discloses it has been known for a damage assessment system electronic processor to be configured to determine a first damage prediction for an area of interest by dividing the area of interest into a plurality of sub-areas, and determining a plurality of damage predictions, wherein each of the plurality of damage predictions is associated with each of the plurality of sub-areas of the area of interest (Mukherjee ¶0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Lubkeman to break the areas of interest up into sub-areas, as taught by Mukherjee. 
One skilled in the art would be motivated to modify Lubkeman as described above in order to deploy accurate resources to the areas of need, as taught by Mukherjee (¶0002).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lubkeman (Pub. No.: 2005/0096856 A1) in view of VanBlon (Pub. No.: 2019/0235604 A1), Burgess (Pat. No.: 10,387,961 B1) and further in view of Eldering (Pat. No.: 8,280,633).
1) In regard to claim 14 (dependent on claim 13), Lubkeman, VanBlon and Burgess disclose the method of claim 13
Lubkeman, VanBlon and Burgess do not explicitly disclose determining the damage prediction for the area of interest includes determining a damage prediction representing a damage occurrence probability distribution that describes a probability of different amounts of damage. 
However, Eldering discloses it has been known for a damage assessment system to determine a damage prediction for an area of interest by determining a damage prediction representing a damage occurrence probability distribution that describes a probability of different amounts of damage (Eldering figs. 3-4 and col. 6, lines 8-48 disclose it has been known predict damage of an area based on the probability distribution of a weather event).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Lubkeman to determine damage assessment based on a probability distribution, as taught by Eldering.
One skilled in the art would be motivated to modify Lubkeman as described above in order to deploy accurate resources to the areas of need.
 
.

Response to Arguments
Applicant's arguments filed on 11/05/2021 have been fully considered but they are not persuasive. 
As to claims 1, 13 and 19, on page 8 of applicant’s response, applicant argues:
	
“Although Lubkeman discloses making various predictions, Lubkeman fails to teach or suggest “a restoration time estimate” as recited in Claim 1. As recited in Claim 1, the restoration time estimate is “based on the first damage prediction for the area of interest based on different resource allocations.” Emphasis added. For example, as described in Paragraph [0048] of the pending application, the restoration time estimate may be “based on an availability of resources (for example, an availability of repair materials, an availability of repair crews, an availability of equipment, and the like).” Paragraph [0038] of Lubkeman makes no mention whatsoever to determining a restoration time estimate, let alone a restoration time estimate “based on the first damage prediction for the area of interest based on different resource allocations,” as recited in Claim 1. Emphasis added.
In rejecting Claim 1, the Examiner appears to be ignoring the claim language “based on different resource allocations” and merely reading the claims as reciting determining different predictions. Thus, the Examiner’s interpretation of Claim 1 is improper since, per MPEP 2143.01, “[a]li words in a claim must be considered in judging the patentability of that claim against the prior art.” In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970).
Accordingly, under a proper interpretation of Claim 1 (i.e., considering all words of Claim 1), Lubkeman fails to teach or suggest “determine a restoration time estimate based on the first damage prediction for the area of interest based on different resource allocations,” as recited in Claim 1. Emphasis added.”

The examiner respectfully disagrees with applicant’s argument, because ¶0135 discloses a predicted estimated time to restore a power circuit may be determined based on a predicted maintenance parameter. Furthermore, ¶0135 goes on to disclose the maintenance parameters may be maintenance crew availability and maintenance crew cost. Hence, manpower and labor cost are interpreted as different resource allocations. Thus, since manpower and labor cost are used to determine a restoration time, Lubkeman discloses the claim limitation of "a restoration time estimate...based on different resource allocations" in claims 1, 13 and 19. Therefore, applicant arguments are not persuasive and the rejection is maintained. 

As to claim 6, on page 10 of applicant’s response, applicant argues:
	
“Although Paragraph[0047] of VanBlon mentions a time range of calamity, a time range of calamity is not the same as a feasible range as recited in Claim 6. As recited in Claim 6, the feasible range is “a feasible range of an availability of resources.” For example, Paragraph [0048] of the pending application describes an availability of resources as “for example, an availability of repair materials, an availability of repair crews, an availability of equipment, and the like.” Additionally, Paragraph [0048] of the pending application provides that “the electronic processor 200 may access and analyze resource data...The resource data may include, for example, a crew location, a crew experience, a number of available crews, a crew type, an infrastructure asset priority status, an infrastructure asset accessibility, number of damaged infrastructure assets, a road condition, a safety consideration, an available tool and equipment, a replacement part availability, and the like,” where the feasible range is determined based on this resource data. Therefore, the “time range of calamity” of VanBlon is not the same as “a feasible range of an availability of resources” as recited in Claim 6.”

Applicant arguments are persuasive and the rejection is withdrawn. 

As to claim 7, on page 11 of applicant’s response, applicant argues:
	
“Paragraph [0014] of Lubkeman makes no mention whatsoever to “a logistical material estimate” as recited in Claim 7. As recited in Claim 7, a logistical material estimate includes “a type of material to repair damage to the area of interest, an amount of material to repair damage to the area of interest, and equipment to repair damage to the area of interest,” Paragraph [0014] of Lubkeman makes no mention whatsoever to a type of material to repair damage to the area of interest, an amount of material to repair damage to the area of interest, and equipment to repair damage to the area of interest.”

The examiner respectfully disagrees with applicant’s argument, because ¶0014 discloses a prediction of a cost to repair the power circuit, the predicted amount of damage to the power circuit. Lubkeman ¶0014 goes on to disclose the predicted amount of damage may be a predicted number of broken lines, damage transformers and number of downed power lines. In order to determine how much it will cost to repair a circuit the estimate takes in consideration the number of broken lines that need to be replaced, the poles needed to be replace, and number of power transformers which will be replaced. Hence, the prediction model has to estimate the material needs in order to come up with a cost of repair. Thus, Lubkeman clearly reads on amount of material to repair damage to the area of interest and equipment to repair damage to the area of 

As to claim 9, on page 12 of applicant’s response, applicant argues:
	
“Paragraph [0030] of Lubkeman makes no mention whatsoever to receiving actual damage data as recited in Claim 9. As recited in Claim 9, the actual damage data “includes an operational status communicated by an infrastructure asset in the area of interest.” Paragraph [0030] of Lubkeman makes no mention whatsoever to actual damage data that includes an operational status communicated by an infrastructure asset in the area of interest.”

The examiner respectfully disagrees with applicant’s argument, because Lubkeman ¶0030 discloses the method tracks actual damages of the power circuit which reads on an on-site damage assessment for the area of interest. Thus, applicant arguments are not persuasive and the rejection is maintained. 

As to claims 14 and 19, on pages 12-14 of applicant’s response, applicant argues:
	
“Dannevik generally discloses providing environmental predictive indicators to emergency response managers. In particular, Paragraph [0012] of Dannevik discloses “providing decision support predictive indicators that create real-time, detailed geographical distributions of the probability of the impact of weather events on infrastructure, natural resources and/or environmental conditions.” Although Paragraph [0012] of Dannevik discloses providing “geographical distributions of the probability of the impact of weather events,” Paragraph [0012] of Dannevik fails to teach or suggest the “damage occurrence probability distribution” as recited in Claims 14 and 19. As recited in Claims 14 and 19, the damage occurrence probability distribution “describes a probability of different amounts of damage…”
In other words, the “damage occurrence probability distribution” describes the probability of different amounts of damage occurring in an area of interest (as recited in Claims 14 and 19) as opposed to the probability of a particular event or condition occurring in an area of interest (as disclosed in Dannevik). For example, the probability described in Dannevik would describe whether or not it will rain. In contrast, the damage occurrence probability distribution (as recited in Claims 14 and 19) describes what the chances are of rain greater than 1 inch, greater than 2 inches, between 1 inch and 2 inches, etc.”

Applicant arguments are persuasive, however, the new combination of the references including new prior art being used in the current rejection discloses the claimed limitations. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684